69 F.3d 533
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert B. JACKSON, Petitioner--Appellant,v.Earl D. BESHEARS, Warden, Respondent-Appellee.
No. 95-7023.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 3, 1995.Decided:  Oct. 24, 1995.

Robert B. Jackson, appellant pro se.
John Joseph Curran, Jr., Attorney General, Gwynn X. Kinsey, Jr., Assistant Attorney General, Baltimore, MD, for appellee.
Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his 28 U.S.C. Sec. 2254 (1988) motion and his Fed.R.Civ.P. 59 motion to vacate that order.  We have reviewed the record and the district court's opinion and orders and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Jackson v. Beshears, No. CA-95-860-JFM (D. Md. May 16 and June 22, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED